Citation Nr: 0522309	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected left 
ankle and or lumbar spine disability.  

2.	Entitlement to service connection for thoracic spine 
disability, to include as secondary to service-connected left 
ankle and or lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1987 to November 
1987.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   

The Board remanded this matter for further development in 
November 2004.  


FINDINGS OF FACT

1.	The veteran's cervical spine disorder is not related to 
active service.  

2.	The veteran's cervical spine disorder is not proximately 
related to his service-connected ankle disorder or his 
service-connected low back disorder.  

3.	The veteran's thoracic spine disorder is not related to 
active service.    

4.	The veteran's thoracic spine disorder is not proximately 
related to his service-connected ankle disorder or his 
service-connected low back disorder.  


CONCLUSIONS OF LAW

1.	The veteran's cervical spine disorder was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.	The veteran's cervical spine disorder is not proximately 
due to or the result of  his service-connected ankle disorder 
or his service-connected low back disorder.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).

3.	The veteran's thoracic spine disorder was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

4.	The veteran's thoracic spine disorder is not proximately 
due to or the result of  his service-connected ankle disorder 
or his service-connected low back disorder.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in June 1998 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claims.  The general notification was reiterated in the 
Statement of the Case dated in February 1999, and in five 
Supplemental Statements of the Case dated in June 1999, 
January 2004, July 2004, August 2004, and April 2005.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letters dated in December 2002 and January 2004.  See 
38 U.S.C.A § 5103(b) (West 2002) (providing in substance that 
after notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained private, VA, and service medical records, as is 
detailed below.  VA has also conducted necessary medical 
inquiry in an effort to substantiate the claims.  38 
U.S.C.A.§ 5103A (d) (West 2002).  The veteran was afforded 
several VA medical examinations conducted by medical care 
professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in April 
1998.  The RO adjudicated the claims in June 1998.  Only 
after that rating action was promulgated did the RO, in 
December 2002, provide notice to the claimant - in the form 
of a letter - regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant 
and what information and evidence will be obtained by VA.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2002 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the December 2002 and January 2004 VCAA 
notice letters satisfy this "fourth element."  The Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
As described above, the RO advised him of this by way of the 
rating decision, the Statement of the Case, and the 
Supplemental Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Service Connection 

The veteran injured his left ankle while in service.  After 
only 8 months of active service, he was eventually discharged 
for difficulties arising out of this ankle injury, and other 
foot disorders unrelated to service.  

The RO initially granted service connection for the veteran's 
ankle disorder in February 1988.  In January 2004, the RO 
granted service connection for the veteran's lumbar spine 
disorder, as secondary to his service-connected left ankle 
disorder.  

The veteran now claims that his cervical and thoracic spine 
disorders are either service connected directly, or are 
secondarily service connected as a result of the ankle and/or 
the lumbar spine disorders.  As the veteran claims direct and 
secondary service connection, the Board will address his 
cervical and thoracic spine disorders under each theory of 
recovery.  

Direct service connection for the cervical and thoracic 
spine disorders

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board finds that the evidence of record sufficiently 
demonstrates that the veteran has current cervical and 
thoracic spine disorders.  A February 2005 VA compensation 
and pension examination found the veteran with degenerative 
joint disease of the cervical and thoracic spine areas.  The 
first element of Pond is therefore satisfied for each of 
these claims.  Pond, 12 Vet. App. at 346.

The Board finds that the evidence of record fails to satisfy 
the second and third elements of Pond, however.  As to the 
second element, the record lacks evidence demonstrating that 
the veteran incurred his disorders in service.  The veteran's 
service medical records show no evidence of an in-service 
incurrence of cervical or thoracic disorders during the 8 
months he spent on active duty.  The record is devoid of 
evidence that the veteran experienced any symptoms of a 
cervical or thoracic spine arthritis disorder within the year 
after his separation from service, moreover.  See 38 C.F.R. 
§§ 3.307, 3.309 (service incurrence of arthritis may be 
presumed if manifested to a compensable degree within a year 
of discharge from service).  

In fact, the earliest evidence in the record of either a 
cervical or a thoracic spine disorder is found in March 1989, 
approximately 15 months following service.  A VA medical 
report dated then reported the veteran as stating that "at 
times" he experienced back and neck pain.  The next evidence 
of record indicating back and neck pain is found in a private 
medical record dated in April 1999, approximately 12 years 
following discharge from service.  See 38 C.F.R. § 
3.303(b)(when a disorder is not shown to be chronic in 
service, a showing of continuity of symptomatology after 
service is required for service connection).  Given the 
absence of medical evidence of cervical or thoracic disorders 
during service, soon after service, or since service, the 
Board cannot support findings that the veteran incurred 
cervical or thoracic disorders in service.  Pond, 12 Vet. 
App. at 346.  

As to the third element of Pond, the record lacks medical 
evidence of a nexus between the veteran's current disorders 
and his service.  Pond, 12 Vet. App. at 346.  By contrast, 
the only medical opinion of record addressing the veteran's 
claims was rendered by the February 2005 VA compensation 
examiner who stated the opposite - that active service is not 
related to the veteran's cervical and thoracic disorders.  As 
such, the Board finds that the evidence of record fails to 
satisfy the third element of Pond.  Pond, 12 Vet. App. at 
346. 

Hence, the Board finds that the evidence of record fails to 
satisfy requisite criteria necessary to support a finding 
that the veteran's cervical and thoracic spine disorders are 
directly service connected.  Pond, 12 Vet. App. at 346. 

Secondary service connection for the cervical and 
thoracic spine disorders

As noted, the veteran also maintains that his cervical and 
thoracic spine disorders are service connected on a secondary 
basis due to his service-connected ankle or lumbar spine 
disorders.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The record is clear that the veteran has current service-
connected disorders in his left ankle and lumbar spine.  The 
record also clearly demonstrates current cervical and 
thoracic spine disorders.  38 C.F.R. § 3.310(a).

The record lacks objective medical evidence, however, which 
shows that the service-connected disorders caused or 
aggravated the cervical or thoracic disorders.  38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. 439.  Rather, the objective 
medical evidence of record, in the form of the opinion from 
the February 2005 VA compensation examiner, stated the 
opposite.  This examiner stated that the veteran's current 
cervical and thoracic disorders are not related to the 
veteran's service-connected disorders.         

Hence, the Board finds that the record does not support a 
finding of secondary service connection for the veteran's 
claims either.  38 C.F.R. § 3.310(a).    

Finally, the Board notes evidence in the record indicating a 
preservice back injury incurred by the veteran.  On his 
entrance Report of Medical History dated in January 1987, the 
veteran stated that he had a "minor" back strain two years 
earlier.  In the physician's summary of this document, it is 
noted that the veteran received workman's compensation for 
this injury.  In this document, and the Report of Medical 
Examination executed in January 1987, it is indicated that 
the veteran's injury had completely resolved.  

The veteran has not contended that active service aggravated 
this preservice injury.  Nonetheless, in determining whether 
his current disorders are service related, the Board has 
inquired into the issue of whether the preservice injury was 
aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.306(b).  In sum, the Board finds unsupported by the record 
the notion that the veteran's current disorders are related 
to an in-service aggravation of the preservice back strain.  
As already noted, the veteran's in-service medical record 
lacks any mention of back or neck problems, and the earliest 
evidence of a complaint of such comes nearly 16 months after 
separation from service.      

The preponderance of the evidence is against the veteran's 
claims.  Therefore, the benefit-of-the-doubt rule does not 
apply here, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected left 
ankle and or lumbar spine disability, is denied.  

Entitlement to service connection for thoracic spine 
disability, to include as secondary to service-connected left 
ankle and or lumbar spine disability, is denied.  



                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


